Citation Nr: 1613534	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-24 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (claimed as due to military sexual trauma and alternatively as pre-existing disability aggravated by military service) and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1975.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which reopened the claim for service connection for PTSD and denied the claim de novo.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

As explained in the REMAND discussion below, the claim for service connection for an acquired psychiatric disorder to include PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

The claim for service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) was denied in a June 2010 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant, and relate to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  The RO sent to the Veteran a VCAA letter in August 2011, prior to the rating decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further obtained a VA medical examination and opinion.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II.  Brief Procedural History

Rating decisions dated in December 1990, February 1991, March 1991, October 1991, and May 1992 denied service connection for psychiatric disability because the evidence did not establish that a disability was incurred in or aggravated by service.  In a March 1994 decision, the Board remanded the claim for service connection for an acquired psychiatric disorder because "the evidence of record warrants a medical reconciliation as to the nature and etiology" of the Veteran's psychiatric disorder, variously classified.  A November 1994 rating decision denied the claim because the evidence did not establish that psychiatric disorder was incurred in or aggravated by service, and psychosis is not shown within initial post separation year.  A January 1996 rating decision denied the claim and the matter was returned to the Board for consideration.

The Board denied the claim for service connection for an acquired psychiatric disorder in November 1996.  No appeal was filed and that decision became final.

In May 2008, VA received a claim for psychiatric disability from the Veteran.  See VA Form 21-4138 (May 22, 2008).  A November 2009 rating decision reflects that the RO reopened the claim based on a finding that new and material evidence had been obtained, and then denied the claim for psychiatric disorder (to include PTSD, depression, mood disorder, anxiety disorder, and personality disorder).  The RO noted that credible supporting evidence of the claimed in-service stressor other than the Veteran's statements had not been received.  The RO did not considered the Veteran's theory of entitlement based on military sexual trauma (MST) in service because this theory of entitlement had not yet been raised by the Veteran or otherwise suggested by the record.

A June 2010 rating decision continued the denial of service connection for an acquired psychiatric disorder.  A letter dated June 28, 2010 from the RO notified the Veteran of the adverse decision and appeal rights.  No timely appeal was received.
The RO accepted a July 2011 untimely appeal of the June 2010 rating decision as an application to reopen the previously denied claim.  In a September 2012 rating decision, the RO granted the application to reopen and denied the claim for service connection.  The Veteran submitted a timely appeal of that decision to the Board.  The matter before the Board at this time arises from the September 2012 adverse rating decision.

III.  Petition to Reopen

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD and other diagnosed disorders.

Broadly stated, the Veteran's statements and testimony reflect his belief that service connection for psychiatric disability is warranted because he was seen for psychiatric problems during service and within the initial post separation year, because SSA granted disability benefits, and because he has been continuously treated for psychiatric disorder since leaving military service.  See Hearing Transcript (September 30, 2015); see also, VA Form 9 (July 17, 2014), VA Form 21-4138 (January 2010).  The Veteran argued at his hearings on appeal in May 2014 and September 2015 that his psychiatric problems are due military sexual trauma (MST).  See Hearing Transcript at 2(May 2014); Hearing Transcript (September 2015).  In September 2015, he described the event.

I had seen this one girl and apparently it was a cook's girlfriend.  He pulled a gun, a little .25 automatic on me so I turned it in.  Then about a month after that I got attacked by three of his friends who took turns raping me, threatening me that if I didn't change my testimony against their friend I'd do a lot worse.

See Hearing Transcript at 10-11 (September 30, 2015).

The Veteran testified at his May 2014 hearing that he did not recall this MST event until a recent 2012 VA compensation and pension examination.  See Hearing Transcript at 10 (May 6, 2014).

The record shows that the Veteran has pursued VA disability compensation for psychiatric disability since the middle 1990's and he has advanced several theories of entitlement that include direct service connection (i.e his condition began in service), aggravation of a preexisting condition (i.e. he had pre-existing PTSD aggravated by service), and PTSD directly related to MST in service.

In May 1990, VA received a claim for service connection for a mental disorder.  The Veteran noted that he was seen by psychiatric doctors at Fort Benning in 1975 and had been awarded SSA benefits.  See VA Form 21-4138 (May 9, 1990).  In January and April 2009 statements, the Veteran argued that he was entitled to service connection for PTSD as this was a preexisting condition aggravated by service.  See VA Form 21-4138 (April 8, 2009) (January 12, 2009).  He reported that he was discharged from military due to unsuitability related to "prior physical abuse as a child."  He mentioned exposure to hazing, shouting, and rifle fire, but did not report any threats to his life or personal assault.  The Veteran reported that he was forced to watch his father have sex with his oldest sister and he was beaten almost daily prior to entering the military.  See VA Form 21-4138 and Correspondence (April 24, 2009).  In August 2009, the Veteran argued that he had PTSD due to childhood abuses and, in June 2010, the Veteran argued that service connection for PTSD is warranted as preexisting condition aggravated by service.  See VA Form 21-4138 (March 26, 2010); VA Form 21-4138 (June 15, 2010).  In a June 2011 statement, the Veteran argued that service connection for psychiatric disorder is warranted because SSA granted his disability claim and reported onset as May 30, 1975-the day he was released from active duty.  See VA Form 9 (July 7, 2011).

In an August 2011 statement, the Veteran reported PTSD due to in-service trauma.  He reported that a serviceman "pulled a silver 25 automatic on me and said he would kill me!"  He stated that other servicemen threatened him harm if he did not say during the trial that it was "a key, not gun, that was pulled out on him."  He reported that this event occurred in August/September 1975, he could not recall the month or year, at Fort Benning, Georgia.  See VA Form 21-0781 (August 29, 2011).  The Veteran was unable to provide any details of the event, to include the name of the soldier or date of the event.

In an October 2011 statement, the Veteran reported that his in-service trauma occurred between November 1974 and March 1975, about, and that he could not recall the exact date or the name of the other soldier due to memory loss from traumatic brain injury (TBI); he argued that his service record showed behavioral changes that supported his claimed stressor.  He could recall being asked by the military prosecutor or defense lawyer "If what I saw was in fact a gun or was it just keys-of which I said 'It could have been keys.'"  See VA Form 21-4138 (October 25, 2011).

In a January 2012 statement, the Veteran reported that, in 1974, a fellow serviceman pulled a gun on him and threatened to kill him; that the serviceman was arrested, there was a trial, and the Veteran was supposed to testify against the solder, but he was threatened, harassed, and beaten by other soldiers to testify a certain way (that the man pulled out a key and not a gun); and that the Veteran was then transferred to a different unit.  See Correspondence (January 13, 2012); see also VA Form 21-4138 (August 29, 2011).

Legal Criteria to Reopen a Prior Final Decision

Service connection for an acquired psychiatric disorder to include PTSD was denied in an unappealed June 2010 rating decision.  The Veteran was notified of that decision and the right to appeal in June 2010.  The claim was denied.  The reasons included the absence of a verified stressor supporting the diagnosis of PTSD, and because the evidence did not show that an acquired psychiatric disorder was incurred in or aggravated by service.  The RO did not accept the VA medical opinion that preexisting PTSD was aggravated in service because the diagnosis of preexisting PTSD was predicated on the Veteran's history of PTSD pre-dating service.  The June 2010 rating decision is final as no timely appeal was received by VA.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123   (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).




Factual Background

Post service treatment records show an abundance of mental health treatment and diagnoses, to include diagnoses of personality disorders, variously diagnosed as borderline personality disorder, multiple personality disorder, mixed personality disorder, explosive personality and paranoid personality disorder.

An August 1975 discharge summary from Camarillo State Hospital reflects that the Veteran was hospitalized for poor impulse control and feeling aggressive towards others.  He was diagnosed with antisocial personality.  He was again hospitalized at the State Hospital in December with a diagnosis of explosive personality and he was discharged against medical advice.  A VA hospital summary dated in December 1975 reflects a diagnosis for deferred personality disorder and emotionally unstable character disorder, with situational depression.  VA hospital summary of December 1975 diagnosed emotionally unstable character disorder with situational depression and deferred explosive personality.  A 1978 private treatment report (Olive View Medical Center) shows depressive neurosis with suicidal ideation.  A private psychological evaluation dated in May 1986 reflects a diagnosis for passive-aggressive personality with prominent antisocial, explosive, and paranoid traits.

Records from La Crosse County Human Services dated October 1989 to June 1990 indicate "longstanding psychiatric problems" suggestive of mixed type personality disorder.  A December 1989 treatment record shows a diagnosis for borderline personality disorder and major depression.  An October 1989 discharge summary, from Lutheran Hospital, shows that the Veteran was hospitalized with increased suicidal thoughts.  Adjustment disorder with mixed feelings and conduct disturbance was listed as the discharge diagnosis.  The Veteran was again hospitalized at Lutheran Hospital in February 1990, and he received treatment for major depression, recurrent, alcohol dependency, multiple personality disorder, and borderline personality disorder.

A September 1990 VA report of psychiatric examination indicates that an examiner met the Veteran on two occasions and that his claims file had been reviewed.  The examiner stated that the previous diagnoses had been inadequate personality disorder, antisocial personality disorder, passive aggressive personality disorder with explosive features, adjustment disorder, recurrent major depressive episode, borderline personality disorder, and multiple personality disorder.  Final diagnoses after evaluation included major depressive episodes, recurrent, in remission, multiple personal disorder by history, and severe mixed personality disorder.  The examiner commented that the Veteran had great difficulty with interpersonal relationships and had chronic feelings of suicide and depression with dissociative episodes.

Correspondence from the SSA, variously dated in 1990 and 1991, indicates that the Veteran met the criteria for disability benefits due to a mental disorder in December 1988, with date of onset in 1975.  A history of adjustment disorder with depressed mood, possible dysthymia, possible major depressive disorder (MDD), and possible mixed personality disorder were listed in a December 1991 VA report of psychiatric examination.

Report of VA examination dated in December 1991 reflects a history of psychiatric problems beginning in service, and he noted a conflict with his commanding officer who felt that he should be discharged.  He stated that he tried to fight the discharge but ended up accepting an "honorable" discharge.  He stated that he grew up in a family of five boys and one girl, his parents were in the Army, and that he moved frequently.  The diagnoses were history of adjustment disorder with depressed mood; possible dysthymia; possible major depressive disorder; and mixed alcohol and substance abuse by history.  Also, possible mixed personality disorder was assessed.

A September 1994 VA discharge summary reflects that the Veteran was hospitalized for observation and evaluation in August 1994, but was discharged two days later.  Upon admission he was very demanding and refused to obey hospital rifles and regulations.  He was threatening both verbally and physically to the staff and was subsequently placed in restraints.  After removal of restraints, the Veteran requested discharge against medical advice.  As the Veteran was not considered "committable" at that time, he was discharged into the custody of his wife.

Various VA records dated January to February 1995 show that the Veteran was admitted for a period of observation and evaluation.  The Veteran was said to be preoccupied with VA compensation and somatic complaints.  A VA physician indicated that the main source of historical information about the Veteran was his claims file, which included records regarding hospitalizations previously described.  It was noted that the Veteran had constantly sought the attention of various hospital members and that he had been anxious to leave at the earliest possible time.  Based on interviews with the Veteran, his ward activities, and review of his chart and claims file, the physician stated that the Veteran had a borderline, personality disorder characterized by a chronic pattern of unstable affects, impulsivity, and unstable relationships.  A second diagnosis mentioned was paranoid personality disorder, with pervasive distrust of others; of note was that 'his paranoid ideations were not delusional; rather, he perceived benign remarks from others as demeaning attacks upon his character.

The VA physician felt that other past diagnoses should also be discussed.  On several prior occasions the Veteran was diagnosed as having, an adjustment disorder with depression or situational depression.  Although a diagnosis of explosive disorder had been mentioned, the physician noted that this diagnosis is excluded for people who meet the criteria for borderline personality disorder.  Regarding a previous diagnosis of recurrent major depression, the physician reported that, while major depressive episodes are not uncommon in borderline personality patients, he was unable to find a place in the appellant's record where the actual criteria, including severity and duration, for major depressive episode had either been met or documented.  The Veteran denied a diagnosis of multiple personality disorder, and the physician considered the previous use of hypnosis to further that diagnosis quite unreliable.  Finally, the physician opined that the Veteran did not meet the criteria for bipolar disorder because his mood swings were very rapid and did not give him trouble.  Thus, borderline personality disorder and paranoid personality disorder were listed as discharge diagnoses in February 1995.

VA mental hygiene clinic records dated November 1995 and March 1996 reflect treatment for dysthymia and major depression, respectively.

A May 31, 2001 medical record from "Community Counseling Centers" reflects a diagnosis for PTSD due to a post-service traumatic brain injury.  A June 2007 diagnostic summary shows MDD, PTSD, anxiety disorder, and amnesic disorder due to TBI.  It further shows borderline personality traits.

The Veteran underwent a psychosocial assessment in 2008 which indicated that he had been using crack but had not used in over 6 months.  A treatment record dated in January 2009 reflects diagnoses of TBI injury, borderline personality disorder, major depressive disorder, memory loss, cognitive disorder, and PTSD.  It is noted that there is no indication that the diagnosis for PTSD was based on a verified stressor event or conducted in accordance with 38 C.F.R. § 4.125.

VA social worker's note dated December 2008 reflects a history of childhood abuse as the youngest of 5 children, and being forced along with one brother to watch while his father raped his sister.  He reported that, in the military, he freaked out in service when he heard gunfire and being yelled at by instructors, which he attributed to his childhood abuse.  He noted that he had no contact with one sister and another sister died from brain cancer.  

A January 2009 social worker's note reflects that the Veteran presented for individual psychotherapy.  Problems were noted as mood disorder due to TBI and PTSD.  By history, the Veteran's father hit him in the head with hard objects, such as iron skillets, and experienced abuse by both parents.  He also reported that "several times a week he had his brothers were made to witness [his] father raping his sisters."  He described being a gang member, challenging the leader, and physically overpowering him with one shot to the forehead and nose learned in marital arts.  He reported spending 6 months in a Georgia chain-gang after his discharge from the Army.

In May 2009, VA received copies of SSA records associated with the award of disability compensation.  See Medical Treatment Records - Furnished by SSA (May 21, 2009).

Report of VA psychiatric examination dated in August 2009, by staff psychologist M. Brandt, Ph.D., reflects diagnoses for PTSD, MDD, and cognitive disorder NOS (not otherwise specified).  The examiner "hypothesized" that the Veteran had pre-service PTSD based on the Veteran's history of childhood trauma from a verbally and physically abuse parent; and that "more likely than not his military experiences exacerbated or aggravated the PTSD symptoms."  The Veteran reported that he was physically and emotionally abused by his father, his father threatened to kill him as a child/adolescent, and that he was repeatedly forced to watch his father rape his sisters.  He noted poor performance in school (a grade point average between 1.0 and 2.0).  The Veteran did not report any significant military events; but the examiner noted that service records showed problems adjusting to military life and a history of psychiatric symptoms on the history part of the Veteran's separation examination (i.e. depression, excessive worry, frequent trouble sleeping).  He further noted that his symptoms of "depression were more likely than not brought about by feelings of fear, rejection and neglect by his fellow soldiers, training cadre and leadership."

A September 2009 VA medical opinion reflects that PTSD and MDD were caused by military service.  No explanation or rationale was given.

Since the June 2010 rating decision, evidentiary submissions included the July 2011 Dr. Brandt letter, and the VA examination and opinions dated in 2012 of Dr. JB, along with statements from the Veteran, VA treatment records dated 2010 to 2014, duplicate copies of military personnel records, and duplicate copies of STRs.  A May 2012 VA treatment note reflects that the Veteran felt pushed into discussing his PTSD/MST in therapy.  The diagnoses were PTSD and mood disorder secondary to TBI.  VA treatment record dated in July 2012 reflects a history of MST (Veteran stated he was raped in military and pressured to recant his testimony).  He reported that this was first time he articulated this event and that "he did not remember this event until after his comp and pen hearing in January."

A July 7, 2011 letter from Dr. Brant restated and summarized his 2009 medical findings and conclusion.  He stated that the Veteran had pre-military service PTSD which was aggravated by service.  He further stated that "it is hypothesized that (your) Major Depressive Disorder (MDD) was caused by military service."

Report VA examination dated in January 2012 reflects a diagnosis for PTSD by licensed psychologist (JB) based on the stressor that the Veteran was "robbed at gunpoint and subsequently threatened to he would drop charges."  This diagnosis was later retracted by that same psychologist in the absence of credible supporting evidence of the claimed stressor.  The January 2012 examination report further reflects diagnoses for personality disorder, polysubstance abuse, and cognitive disorder.  The examiner noted that the Veteran's history seemed to change from evaluation to evaluation.  In a May 2012 report Dr. JB stated that he had previously relied on recent treatment records showing history of MST in service as evidence establishing in-service stressor of MST-although he acknowledged that the service records showed no direct evidence of assault in service.

A July 2012 medical opinion by Dr. JB reflects that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury or event.  The rationale was "My review of the STRs and military personnel records do not support the veteran's claimed assault.  I inaccurately considered recent clinical notes as 'documentation' of the claimed stressor."  At this time, after complete review of the claims file, the examiner determined that the Veteran's depressive symptoms are part of a major depressive disorder, as first diagnosed by Dr. Brandt during his VA examination of the Veteran.

An August 2012 VA medical opinion by Dr. JB reflects that the Veteran does not have PTSD because, after reviewed the claims file, the examiner found no credible supporting evidence of the claimed stressor event (MST).  He concluded that less likely than not that the Veteran's in-service mental health symptoms are related to the now diagnosed major depressive disorder.  A September 2012 addendum by Dr. JB reflects that the claimed PTSD stressor, MST, is not considered supported.  He explained that there was not credible supporting evidence of the claimed stressor and that evidence showing that he had mental health symptoms and showing he had been found to falsely accuse others of robbery was not credible supporting evidence of MST.  The examiner noted that the record shows personality disorder unrelated to service, which is comprehensively documented over the years, and that the vast majority of hospitalizations show no complaints or findings for PTSD.  The examiner suggested that the Veteran was an unreliable historian, stating that there were multiple significant inconsistencies about his general life history, his service, his treatment, and his substance abuse.  Based on the Veteran's statements and treatment records, the examiner concluded that "it is much more likely that depressive symptoms stem from current and chronic life circumstances and the personality disorder diagnosis unrelated to service.

Analysis

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claim.  The evidentiary submissions received since the RO's June 2010 decision are new and material evidence within the meaning of 38 U.S.C.A. § 5108 (West 2014) and 38 C.F.R. § 3.156 (2015).

In this regard, the Board finds that the Veteran's testimony concerning MST and the VA treatment records showing PTSD and sexual abuse of adult (MST) are not cumulative or redundant of evidence previously considered and tend to support the Veteran's new etiological theory of entitlement.  Hence, the evidence constitutes new and material evidence under 38 U.S.C.A. § 5108.  See Boggs, supra.

Accordingly, the petition to reopen the previously denied claim is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.





REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD claimed as due MST.  It is noted that the Veteran was not diagnosed with PTSD during any period of active duty, he did not serve in combat, he has not alleged fear of hostile or military activity, and he was not a prisoner of war.  He has alleged an instance of personal assault.  38 C.F.R. § 3.304(f)(1)-(5) (2015).

On review of the evidence of record, the Board finds that remand is necessary to ensure that VA has met its due process obligations to the Veteran.  The Veteran should be issued an updated VCAA letter that includes information on the evidence required to substantiate a claim based on personal assault and given examples of the types of evidence that may be submitted to corroborate his account of the stressor incident.  Then, once the Veteran has been afforded the opportunity to respond, the RO should forward the record to a mental health care professional for an opinion as to whether the claimed in-service personal assault (MST) stressor event occurred, as contemplated by 38 C.F.R. § 3.304(f).

Additionally, in regards to the Veteran's theory of aggravation of pre-existing PTST by military service, it is noted that veteran is considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, clear and unmistakable evidence must be submitted showing both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003); see Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this case, although no psychiatric defect is noted at service entry, the Board finds that an additional examination is also warranted to clarify whether there is clear and unmistakable evidence showing that PTSD existed prior to service entry and was not aggravated.

Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should provide the Veteran with an updated VCAA letter that includes information on how to substantiate his claim of in-service MST.  He should be notified that, in personal assault cases, 38 C.F.R. § 3.304(f)(5) (2015) provides that evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident; and that examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2.  To the extent feasible, the AOJ should attempt to corroborate the Veteran's stressor event and give the Veteran the opportunity to provide credible supporting evidence.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disorder. The claims file should be reviewed and all indicated studies should be conducted.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor? 

The examiner should review the claims file and determine whether there is evidence of behavior changes or other relevant changes following the claimed sexual assault; and opine as to whether that evidence indicates that the personal assault occurred.  

If the examiner determines that the evidence does indicate that the personal assault occurred, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service.  

The examiner should also provide an opinion as to whether it is clear and unmistakable that a psychiatric disability, to include PTSD, preexisted the Veteran's entry into service?  If so, is it clear and unmistakable that such disability was not aggravated by service?

4.  The AOJ should conduct any other development deemed necessary.

5.  After the above actions are complete, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ should issue to the Veteran and his representative a Supplemental Statement of the Case and the appeal should be returned to the Board for consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


